Citation Nr: 1015948	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for postoperative 
right knee disability with history of torn medial meniscus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee with history of 
meniscectomy, to include a separate compensable rating for 
instability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision by the RO that, in 
pertinent part, denied an increased rating for traumatic 
arthritis of the right knee, evaluated as 10 percent 
disabling, and denied an increased rating for postoperative 
right knee disability with history of torn medial meniscus, 
evaluated as 10 percent disabling.

This matter also comes to the Board on appeal from a June 
2008 decision by the RO that granted service connection for 
traumatic arthritis of the left knee with history of 
meniscectomy as secondary to service-connected disability of 
the right knee.  The RO determined that a 10 percent rating 
was warranted after taking into account the effects of a 
post-service civilian injury that occurred around 1980.  
38 C.F.R. § 3.310.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee arthritis is 
manifested by complaints of pain, weakness, stiffness, easy 
fatigability, decreased endurance, and occasional swelling.  
He is able to actively flex the knee to at least 90 degrees, 
and extend it to at least five degrees, and repetitive 
movement it not shown to have any effect on range of motion, 
in terms of pain, weakness, fatigue, or lack of endurance.  
The knee is not ankylosed, his disability is not manifested 
by locking or recurrent subluxation, and he is not shown to 
suffer from any service-connected malunion or nonunion of the 
tibia or fibula or traumatic genu recurvatum.

2.  The Veteran's service-connected right knee disability is 
manifested by no more than mild varus valgus instability.

3.  The Veteran sustained a post-service civilian injury to 
his left knee around 1980.  The evidence is insufficient to 
support a deduction in the evaluation(s) for his left knee 
disability on the basis of that injury.

4.  The Veteran's service-connected left knee disability is 
manifested by complaints of pain, weakness, stiffness, easy 
fatigability, decreased endurance, and occasional swelling.  
He is able to actively flex the knee to at least 90 degrees, 
and extend it to at least five degrees, and repetitive 
movement it not shown to have any effect on range of motion, 
in terms of pain, weakness, fatigue, or lack of endurance.  
The knee is not ankylosed, his disability is not manifested 
by locking or recurrent subluxation, and he is not shown to 
suffer from any service-connected malunion or nonunion of the 
tibia or fibula or traumatic genu recurvatum.

5.  It is at least as likely as not that the Veteran's 
service-connected left knee disability was manifested by 
varus valgus instability from February 19, 2008 to November 
20, 2008.  The instability was no more than mild.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5256, 5258, 
5259, 5260, 5261, 5262, 5263 (2009).

2.  The criteria for the assignment of a rating in excess of 
10 percent for postoperative right knee disability with 
history of torn medial meniscus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.14, 4.71a (Diagnostic 
Code 5257) (2009).

3.  The criteria for the assignment of a rating in excess of 
10 percent for arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5003, 5010, 5256, 5258, 5259, 
5260, 5261, 5262, 5263 (2009).

4.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for the assignment of an additional, separate 10 
percent rating, but no more, for instability of the left knee 
have been satisfied from February 19, 2008 to November 20, 
2008; no higher evaluation is otherwise warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish higher evaluations for his 
service-connected bilateral knee disabilities.  He says that 
his right knee swells occasionally; that it is painful, weak, 
stiff, easily fatigued, and lacking in endurance; and that it 
is so severe that a total knee replacement has been 
considered.  He says that his left knee is even worse.  He 
disagrees with the RO's decision to reduce the rating for his 
left knee disability to account for the effects of a civilian 
injury that occurred around 1980.  He contends that he 
sustained that injury as a direct result of his right knee 
"giving out."

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).  Ordinarily, the notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the Veteran in September 2006, November 2007, January 2008, 
and November 2008, the RO informed the Veteran that, in 
evaluating his disabilities, it would consider evidence of 
the nature and symptoms of his conditions; the severity and 
duration of his symptoms; and the impact of his condition and 
symptoms on employment.  He was notified of the general 
manner in which disability ratings are assigned, and examples 
of the types of evidence he could submit, or ask VA to 
obtain, were also provided.  Although some of the notice was 
not provided until after the Veteran's claims were initially 
adjudicated, the claims were subsequently re-adjudicated in 
June 2009 supplemental statements of the case, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of relevant post-service 
private and VA medical treatment.  He has also been afforded 
two VA compensation examinations (in January 2007 and 
November 2008).  The reports of those examinations, taken 
together with other evidence of record, contain descriptions 
of impairment sufficient for the proper evaluation of his 
disabilities.  No further development action is required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2009).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2009).  To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

(d)  Excess fatigability.
	
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2009) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative and traumatic arthritis, established by X-ray 
findings, are rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2009).  If the limitation of motion of the involved 
joint(s) is noncompensable under the appropriate diagnostic 
code(s), a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  The normal range of motion in the knee is from 
0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

Knee disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2009).  A 20 percent rating is 
warranted for limitation of flexion to 30 degrees, and a 30 
percent rating is warranted for limitation of flexion to 15 
degrees.  Id.

Knee disabilities manifested by limitation of extension are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  Ratings of 10, 20, 30, and 40 
percent are warranted when extension is limited to 10, 15, 
20, and 30 degrees, respectively.  The highest evaluation, 50 
percent, is warranted when extension is limited to 45 
degrees.  Id.

Knee disabilities manifested by recurrent subluxation and 
lateral instability are evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).  Ratings of 10, 20, and 30 percent, respectively, are 
warranted for slight, moderate, and severe recurrent 
subluxation or lateral instability.  Id.

Knee disabilities may also be rated under Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263 (2009).  Under Diagnostic 
Code 5256, ratings of up to 60 percent are available for 
ankylosis of the knee.  Under Diagnostic Code 5258, a 20 
percent rating may be assigned for dislocation of the 
semilunar cartilage, with frequent episodes of "locking", 
pain, and effusion into the joint.  Under Diagnostic Code 
5259, a 10 percent rating may be assigned for symptomatic 
removal of semilunar cartilage.  Under Diagnostic Code 5262, 
ratings of 10, 20, and 30 percent, respectively, can be 
assigned for malunion of the tibia and fibula with slight, 
moderate, or marked knee or ankle disability.  If there is 
nonunion of the tibia and fibula, with loose motion requiring 
a brace, a 40 percent rating is assigned.  Finally, 
Diagnostic Code 5263 provides a single 10 percent rating for 
genu recurvatum, acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated.

Separate evaluations may be assigned for non-overlapping 
manifestations of knee disability.  See, e.g., 38 C.F.R. 
§ 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) 
(separate ratings for limitation of flexion and extension of 
the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 
1998) (separate ratings for instability and limitation of 
motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) 
(to the same effect).  However, the combined evaluation for 
the affected leg cannot exceed the rating for amputation at 
the elective level, were amputation to be performed.  
38 C.F.R. § 4.68 (2009).

A.  The Right Knee

The record shows that the Veteran was granted service 
connection for arthritis of the right knee in March 2003.  
The disorder was rated 10 percent disabling under Diagnostic 
Code 5010, effective from February 2002.  In August 2004, the 
RO determined that the Veteran was entitled to two separate 
10 percent ratings for right knee disability; one for 
traumatic arthritis, under Diagnostic Code 5260-5010, and one 
for history of torn medial meniscus, under Diagnostic Code 
5260-5257.  Those ratings have remained in effect to the 
present time.

Following review of the evidence in this case, and the 
applicable law and regulations, the Board finds that the 
preponderance of the evidence is against the assignment an 
increased schedular evaluation for the Veteran's service-
connected right knee disability.  There are indications in 
the record that the Veteran has significant pathology 
affecting the knee.  The evidence shows, for example, that he 
has a complete tear of the posterior horn of the medial 
meniscus, that he has atrophy of the vastus medalis oblique, 
and that total knee replacement has been considered.  
Nevertheless, the evidence contemporaneous with the current 
claim, including the reports of VA compensation examinations 
conducted in January 2007 and November 2008, shows that he is 
able to actively flex the knee to at least 90 degrees, and 
extend it to five degrees.  Examiners have indicated that 
repetitive movement has no effect on the range of motion, in 
terms of pain, weakness, fatigue, or lack of endurance, and 
have reported very little in the way of objectively 
identifiable functional impairment.  The knee is not 
ankylosed, his disability is not manifested by locking or 
recurrent subluxation, and he is not shown to suffer from any 
service-connected malunion or nonunion of the tibia or fibula 
or traumatic genu recurvatum.  In addition, the only piece of 
evidence to suggest that he has instability in the knee (a VA 
outpatient treatment record dated in February 2008), 
describes the instability as "mild."  In the final 
analysis, the Board finds no sound evidentiary basis for the 
assignment of a higher evaluation under the diagnostic codes 
that form the basis of his current evaluations, or any others 
that are potentially applicable.

B.  The Left Knee

Service connection for the Veteran's currently shown left 
knee disability has been established as secondary to his 
service-connected right knee disability.  38 C.F.R. § 3.310 
(2009).  As noted previously, the RO has determined that a 
deduction in the rating(s) that would otherwise apply to the 
left knee is warranted in order to account for the effects of 
a post-service civilian injury that occurred around 1980.  
See Introduction, supra.  The Veteran disagrees with the RO's 
determination.  He contends that he sustained the civilian 
injury as a direct result of his right knee "giving out."

The Board agrees with the Veteran that the evidence is 
insufficient to support a deduction in the evaluation(s) of 
his left knee disability.  The available records from the 
time of the post-service injury are sparse.  They contain 
nothing to refute (or support) the Veteran's assertion that 
he sustained the injury as a direct result of right knee 
disability.  In addition, although a VA examiner opined in 
May 2008 that 70 percent of the Veteran's left knee 
osteoarthritis was caused by the civilian injury, and only 
30 percent was secondary to the his service-connected right 
knee disability, the examiner appears to have been reluctant 
to offer those figures, acknowledging that "the exact 
percentage is somewhat speculative."  There was no 
discussion of the Veteran's assertion that the civilian 
injury was precipitated by his right knee impairment, and no 
real opinion with respect to which of the Veteran's specific, 
then-current symptoms were believed attributable to service- 
versus non-service-connected causes.  Cf. Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate 
the effects of service- and nonservice-connected conditions, 
the doctrine of reasonable doubt dictates that the veteran's 
debility be attributed to the service-connected disability).  
Because the evidence is insufficient to support a deduction, 
the Board will consider all of the Veteran's current left 
knee symptomatology as part of his service-connected 
impairment.

Review of the evidence fails to demonstrate that a rating in 
excess of 10 percent for the arthritis of the left knee.  His 
motion limitation does not warrant a compensable rating under 
the schedular provisions.  There is no ankylosis, and as 
further discussed below, no basis for a higher rating for 
arthritis of the left knee.

Turning to a review of the relevant rating criteria, the 
Board finds support for the assignment of an additional, 
separate 10 percent rating, but no more, for instability of 
the left knee from February 19, 2008 to November 20, 2008.  A 
VA outpatient treatment record dated February 19, 2008 
clearly shows that the Veteran had a mild varus valgus 
instability of the left knee at that time.  Records prior to 
February 2008, however, do not contain any evidence of 
instability.  Indeed, it was specifically noted on VA 
outpatient treatment in June 2006 that the left knee was 
stable to both anterior and posterior drawer testing.  
Similarly, on VA examination on November 21, 2008, it was 
noted that that there was no objective evidence of 
instability.  Under the circumstances, the Board is satisfied 
that the criteria for an additional, separate 10 percent 
rating, but no more, for instability of the left knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, have been satisfied 
for the period February 19, 2008 to November 20, 2008.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 4.3 (2009).

The preponderance of the evidence is against the assignment 
of a higher rating, however.  None of the evidence 
contemporaneous with the Veteran's claim shows that flexion 
in the left knee has ever been found to be limited to more 
than 90 degrees, or that extension has ever been limited to 5 
degrees or more, whether by pain or otherwise.  The knee is 
clearly not ankylosed, and he is not shown to suffer from any 
service-connected malunion or nonunion of the tibia or 
fibula, or genu recurvatum.  Nor is there evidence of 
frequent episodes of locking.  The 10 percent rating 
potentially available under Diagnostic Code 5259 cannot be 
combined with ratings for degenerative or traumatic arthritis 
since both are premised, in part, on pain, see 38 C.F.R. 
§ 4.14 (2009), and the physician who examined the Veteran on 
February 19, 2008 specifically described the instability of 
the knee as mild.  The Board finds no sound basis in the 
record for the assignment of a still-higher schedular 
evaluation.

C.  Staged Ratings

In arriving at these conclusions, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As 
outlined above, the Board has determined that such a rating 
is, in fact, warranted for instability of the left knee from 
February 19, 2008 to November 20, 2008.  No additional staged 
ratings are warranted.


D.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's complaints of swelling, pain, 
weakness, stiffness, easily fatigability, and decreased 
endurance are fully contemplated by the relevant diagnostic 
criteria.  There is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 
(2008).  




	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 10 percent for traumatic arthritis of 
the right knee is denied.

A rating in excess of 10 percent for postoperative right knee 
disability with history of torn medial meniscus is denied.

A rating in excess of 10 percent for traumatic arthritis of 
the left knee is denied.

An additional, separate 10 percent rating, but no more, is 
granted for instability of the left knee from February 19, 
2008 to November 20, 2008, subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


